Citation Nr: 9907788	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-04 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
disability characterized as residuals of post-operative 
degenerative arthritis of both knees and status post 
disrupted volar plate of right thumb (formerly shown as 
degenerative calcific arthritis, multiple joints), currently 
assigned a 10 percent evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1996, which denied an increased rating for the 
veteran's arthritis of the multiple joints.  By rating 
decision in April 1998, the service-connected disability was 
recharacterized as "residuals of post-operative degenerative 
arthritis of both knees and status post disrupted volar plate 
of right thumb."  A hearing was held in December 1998 in 
Atlanta, Georgia, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

At his hearing, the veteran referred to additional issues, 
including service connection for a gastrointestinal 
disability, sinusitis, and a low back disability.  However, 
service connection for these disabilities was denied by 
rating action dated in April 1996.  The veteran did not 
appeal that decision within one year of the May 1996 
notification to him of the denial.  In this regard, although 
his notice of disagreement with the increased rating issue 
was received in September 1996, after that decision, the 
notice of disagreement specifically stated the appeal applied 
to the February 1996 rating decision, which denied the 
veteran's claim for an increased rating for arthritis of 
multiple joints.  The veteran should be informed of this 
fact, and notified that he can reopen his claim as to any of 
those issues with the submission of new and material 
evidence, and that if the RO denies his claim, he may appeal 
the new and material evidence issue.


REMAND

At his hearing, the veteran testified that he believed that 
he had arthritis of multiple joints due to being struck by 
lightening while in service.  However, there were only vague 
references to the joints involved, although he did mention 
joints for which service connection is not in effect, 
including the feet, ankles, and an elbow.  Because the issue 
originally appealed was characterized as entitlement to an 
increased rating for arthritis of multiple joints, we believe 
that these service connection issues are inextricably 
intertwined with the issue on appeal.  Accordingly, a 
decision must be entered prior to the return of the case to 
the Board.  However, the veteran must identify the specific 
joints for which he is claiming service connection.

In addition, regarding the certified issue, the veteran was 
initially granted service connection, in April 1985, for a 
disability termed "degenerative, calcific, arthritis, 
multiple joints."  Despite this regrettable lack of 
specificity, the body of the rating decision identified the 
affected "multiple joints" as the right and left knees and 
the proximal interphalangeal joints of the right hand.  A 10 
percent evaluation was assigned under 38 C.F.R. Part 4, 
Code 5003.  

In connection with the veteran's appeal, the case was 
referred for an examination to determine the specific joints 
involved in the service-connected disability.  Following the 
examination, the RO, in a rating decision dated in April 
1998, recharacterized the issue as "post-operative 
degenerative arthritis of both knees and status post 
disrupted volar plate of right thumb."  However, the 
previously service-connected arthritis of the proximal 
interphalangeal joints of the right hand was omitted from 
this description.  Consequently, although the rating decision 
adequately serves as a grant of service connection for the 
right thumb disability, service connection for arthritis of 
the proximal interphalangeal joints of the right hand has 
been in effect for more than 10 years, and may not be 
severed, pursuant to 38 C.F.R. § 3.957 (1998).  

Moreover, separate ratings must be assigned for each of the 
separate disabilities involved.  See 38 C.F.R. § 4.25(b) 
(1998) (Except as otherwise provided, the disabilities 
arising from a single disease entity, e.g., arthritis, are to 
be rated separately.)  

Additionally, the Court has emphasized that the rating 
schedule, particularly 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
requires that factors such as functional loss due to pain on 
motion, weakened movement, excess fatigability, lost 
endurance, or incoordination must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Arnesen v. Brown, 8 Vet.App. 432 
(1995).  The Court noted that the rating examination must 
adequately portray the functional loss.  Id.  Thus, in order 
to fairly evaluate the veteran's service-connected 
disabilities, he must be afforded an examination which 
complies with the criteria noted above.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to identify the specific joints 
for which he is claiming service 
connection, so that the RO can process 
his claim for service connection for 
arthritis of multiple joints.  If a 
response is received, the RO should take 
all appropriate actions, and adjudicate 
the claim.  If the decision is adverse to 
the veteran, he should be informed of the 
decision, and notified of his appellate 
rights.   

2.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim. 

3.  The veteran should be scheduled for a 
VA examination to determine the 
manifestations and severity of his 
service-connected arthritis of the right 
and left knees, proximal interphalangeal 
joints of the right hand, and status post 
disrupted volar plate of right thumb.  
All findings should be reported in 
detail, and the examiner must be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies, although 
attention is drawn to the X-rays taken in 
connection with the May 1997 examination.  
Each of the affected joints should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  
Additionally, the examiner should be 
requested to determine whether the 
affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  The presence or 
absence of any other symptomatology 
should also be reported.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

5.  Thereafter, the RO should review the 
veteran's claims, and assign separate 
ratings, as applicable, for arthritis of 
the right knee, arthritis of the left 
knee, arthritis of the proximal 
interphalangeal joints of the right hand 
(for which service connection is 
protected) and for status post disrupted 
volar plate of right thumb.  If the 
decision as to any issue results in a 
less than complete grant of benefits 
sought, the RO must furnish a 
supplemental statement of the case which 
sets forth the diagnostic criteria for 
all applicable diagnostic codes.

After completion of the requested development, the veteran 
should be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  While regretting the 
delay involved in remanding this case, it is felt that to 
proceed with a decision on the merits at this time would not 
withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


